            Case 1:18-cv-00681-RJL Document 67 Filed 07/09/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AARON RICH
                              Plaintiff,

       v.                                                  Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                           Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                              Defendants.
O
 NOTICE OF ACTIVITY BY DEFENDANT BUTOWSKY IN TEXAS LITIGATION AS
     RELEVANT TO PLAINTIFF’S MOTION FOR ANTI-SUIT INJUNCTION

       Plaintiff Aaron Rich filed the above-captioned lawsuit on March 26, 2018. See Dkt. 3.

Nearly one year later, Defendant Butowsky sued Plaintiff Rich’s counsel in federal court in

Texas (“Texas Litigation”) asserting claims that arise directly from this litigation including that

Plaintiff’s counsel defamed Defendant Butowsky by alleging that Defendant Butowsky defamed

Plaintiff Rich. See Complaint, Butowsky v. Gottlieb, et al., 4:19-cv-00180, Mar. 12, 2019, Dkt.

1. On March 26, 2019, Plaintiff filed a Motion for Anti-Suit Injunction (“Anti-Suit Motion”),

asking this Court to enjoin Defendant Butowsky from litigating his claims against Plaintiff’s

counsel in Texas, as those claims overlap with this litigation. See Dkt. 52.

       Defendant Butowksy continues to move forward with the Texas Litigation while

Plaintiff’s Anti-Suit Motion is pending before this Court. Most recently, on July 2, 2019,

Defendant Butowsky served third-party subpoenas on the Federal Bureau of Investigation

(“FBI”), the Democratic National Committee (“DNC”), and Crowdstrike for documents relating




                                                 1
          Case 1:18-cv-00681-RJL Document 67 Filed 07/09/19 Page 2 of 4



to the core of the above-captioned litigation.        See Ex. A (Notice of Subpoenas),1 Ex. B

(Subpoena to the FBI), Ex. C (Subpoena to the DNC), and Ex. D (Subpoena to Crowdstrike).

While Defendant Butowsky is conducting discovery in the Texas Litigation, he has refused to

respond to Plaintiff’s discovery requests in this case.2

       As Plaintiff Rich explained in the Anti-Suit Motion, the Texas Litigation is an end-run

around this Court’s jurisdiction, and it threatens to waste judicial resources and result in

contradictory rulings. See Dkt. 52. Because discovery apparently now has commenced in the

Texas Litigation and the above-captioned litigation, Plaintiff requests the Court adjudicate the

Anti-Suit Motion as expeditiously as practicable. Crisscrossed discovery in two overlapping

cases is prejudicial to all involved.3 Plaintiff Rich therefore respectfully requests that the Court

issue a ruling on the Motion for Anti-Suit Injunction.

       Dated: July 9, 2019

                                                /s/ Joshua P. Riley_______________
                                                JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                BOIES SCHILLER FLEXNER LLP
                                                1401 New York Ave NW, Washington DC 20005
                                                Tel: (202) 237-2727 / Fax: (202) 237-6131
                                                jriley@bsfllp.com
                                                mgovernski@bsfllp.com


1
 Counsel for Defendant Butowsky in the Texas Litigation improperly served the Notice of Non-
Party Subpoenas in Ex. A; therefore, Plaintiff’s counsel only learned the subpoenas were issued
on July 8, 2019. Plaintiff’s counsel filed this Notice promptly thereafter.
2
   Defendant Butowsky did not respond to Plaintiff’s Request for Production, thereby
necessitating a Motion to Compel that is now pending before the Court. See Dkt. 63. Defendant
Butowsky also has not responded to Plaintiff’s Interrogatories, and Plaintiff may be required to
file a motion to compel as to that discovery as well.
3
  This Notice does not constitute an opposition to the subpoenas Defendant Butowsky has issued
to the FBI, the DNC, and Crowdstrike, in the Texas Litigation.

                                                  2
Case 1:18-cv-00681-RJL Document 67 Filed 07/09/19 Page 3 of 4



                            MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                            WILLKIE FARR GALLAGHER LLP
                            1875 K Street NW, Washington, DC 20006
                            Tel: (202) 303-1442 / Fax: (202) 303-2000
                            mgottlieb@willkie.com

                            Attorneys for Plaintiff Aaron Rich




                              3
          Case 1:18-cv-00681-RJL Document 67 Filed 07/09/19 Page 4 of 4



                               CERTIFICATE OF SERVICE
        The undersigned counsel certifies that on July 9, 2019, the foregoing document was (1)

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and (2) emailed to Defendants Matthew Couch and America First Media via

Defendant Couch at mattcouch@af-mg.com.           Defendants Couch and America First Media

consented in writing to receive filings via email pending registration to receive electronic

notification of filings.

        Dated: July 9, 2019

                                           s/ Joshua P. Riley
                                           JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                           BOIES SCHILLER FLEXNER LLP
                                           1401 New York Ave NW, Washington DC 20005
                                           Tel: (202) 237-2727 / Fax: (202) 237-6131
                                           jriley@bsfllp.com




                                              4
